DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 8/10/21 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/21.

Claim Objections
Claims 3 and 10 are objected to because of the following informalities:  Claims 3 and 10 recite the phrase “so called external extended charging circuit”.  The term “so called” should be replaced by “the” in order to keep the terminology consistent and to clarify that the external extended charging circuit being referred to is the external extended charging circuit that was previously mentioned in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "a third capacitor" and “a second capacitor” in lines 20-22.  There does not appear to be any recitation of a first capacitor in the claims, and therefore it is unclear as to whether or not the claims include two or three capacitors.
Claim 4 recites the limitation "the first external power source and the second external power source" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Please note that there is a first and a second external power source recited in claim 3, but claim 4 is not directly or indirectly dependent upon claim 3.
Claim 10 recites the limitations "a third capacitor" and “a second capacitor” in lines 20-22.  There does not appear to be any recitation of a first capacitor in the claims, and therefore it is unclear as to whether or not the claims include two or three capacitors.
Claim 14 recites the limitation "the first external power source and the second external power source" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Please note that there is a first and a second external power source recited in claim 10, but claim 14 is not directly or indirectly dependent upon claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang (US 2014/0360512).
With respect to claim 1, Xiang discloses a low voltage charging control and protection circuit for an electronic cigarette, comprising: an extended charging circuit configured to charge a battery of the electronic cigarette at a first voltage (para 0025, 0027, and 0056); a charging integrated circuit configured to charge the battery of the electronic cigarette at a second voltage, wherein the first voltage is lower than the second voltage (para 0026, 0028, and 0056); and a microcontroller configured to control the extended charging circuit and the charging integrated circuit to alternately charge the battery of the electronic cigarette based on a high or low level of a voltage of the battery (para 0025-0028, 0056, and abstract, also see Fig. 6). 
With respect to claim 5, Xiang discloses the low voltage charging control and protection circuit of claim 1, wherein the extended charging circuit and the charging integrated circuit are . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US 2014/0360512) in view of Ikeuchi (US 2011/0267726).
With respect to claim 2, Xiang discloses the low voltage charging control and protection circuit of claim 1, wherein the microcontroller is configured to: disable charging of the battery by the extended charging circuit and the charging integrated circuit when the accumulated total 
However, Xiang does not expressly disclose wherein the microcontroller is configured  to record a number of charging times after a low voltage discharge, calculate an accumulated total number of charging times, and store the accumulated total number of charging times, or wherein the microcontroller is configured to disable the charging when the accumulated total number exceeds a predetermined number.
Ikeuchi discloses a charging and discharging device for a battery with a protection circuit and CPU that record a number of charging times after a low voltage discharge, calculate an accumulated total number, and store the accumulated total number to be used for disabling the charging when the total number exceeds a predetermined number (para 0019-0020, 0027, and 0080-0083), in order to protect the device from using a battery that has been damaged or that has reached the end of its useful lifespan.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include recording the number of charging times after a low voltage discharge, calculate an accumulated total number, and store the accumulated total number to be used for disabling the charging in the device of Xiang, as did Ikeuchi, so that the device could be protected from using or charging a battery that has reached the end of its useful lifespan.
With respect to claim 4, Xiang discloses the low voltage charging control and protection circuit of claim 2, wherein the battery of the electronic cigarette is a 5V battery, and the first external power source and the second external power source are both 5V power sources (para 0027-0028, 0050, and 0076-0078).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US 2014/0360512) in view of Qiu (US 2015/0173124).
With respect to claim 8, Xiang discloses an electronic cigarette, comprising: a battery (para 0033, 0049, and 00053); and a control assembly (para 0053 and 0056), wherein the battery is connected with the control assembly and wherein the control assembly includes a low voltage charging control and protection circuit (para 0033 and 0073-0074, also see Fig. 1 which shows the connection between the components including the battery, microprocessor, and detection and charging modules), and wherein the low voltage charging control and protection circuit includes: an extended charging circuit configured to charge the battery at a first voltage (para 0025, 0027, and 0056); a charging integrated circuit configured to charge the battery at a second voltage, wherein the first voltage is lower than the second voltage (para 0026, 0028, and 0056); and a microcontroller configured to control the extended charging circuit and the charging integrated circuit to alternately charge the battery based on a high or low level of a voltage of the battery (para 0025-0028, 0056, and abstract, also see Fig. 6).
However, Xiang does not expressly disclose where the electronic cigarette comprises an atomizer and an E-liquid storage tank, or wherein the control assembly is connected with  the atomizer and the E-liquid storage tanks is configured to provide an E-liquid to the atomizer.
	Qiu discloses a controller, including charging control (para 0018, 0034, and 0068), for an electronic cigarette which includes an atomizer and a liquid storage tank where the control is connected with the other components to provide liquid to the atomizer (para 0025, 0061-0062, and 0072, also see para 0003), in order to provide a means for controlling the components so 
	At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include an atomizer and a e-liquid storage tank in the electronic cigarette of Xiang, as did Qiu, so that the electronic cigarette could provide control for quickly and efficiently atomizing the liquid for a user, while also keeping the components in a handheld sized device for portability.

Claims 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US 2014/0360512) and Qiu (US 2015/0173124), further in view of Ikeuchi (US 2011/0267726).
With respect to claim 9, Xiang discloses the electronic cigarette of claim 8, wherein the microcontroller is configured to: disable charging of the battery by the extended charging circuit and the charging integrated circuit when the accumulated total number of charging times after the low voltage discharge exceeds a predetermined number (para 0033 and 0073-0074).
However, Xiang does not expressly disclose wherein the microcontroller is configured  to record a number of charging times after a low voltage discharge, calculate an accumulated total number of charging times, and store the accumulated total number of charging times, or wherein the microcontroller is configured to disable the charging when the accumulated total number exceeds a predetermined number.
Ikeuchi discloses a charging and discharging device for a battery with a protection circuit and CPU that record a number of charging times after a low voltage discharge, calculate an 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include recording the number of charging times after a low voltage discharge, calculate an accumulated total number, and store the accumulated total number to be used for disabling the charging in the device of Xiang, as did Ikeuchi, so that the device could be protected from using or charging a battery that has reached the end of its useful lifespan.
With respect to claim 11, Xiang discloses the electronic cigarette of claim 9, wherein the extended charging circuit and the charging integrated circuit are structurally integrally configured, and wherein in functions, except for the microcontroller, a circuit portion configured to charge the battery of the electronic cigarette at the first voltage is a portion of the extended charging circuit, and a circuit portion configured to charge the battery of the electronic cigarette at the second voltage is a portion of the charging integrated circuit (para 0021, 0025-0028, 0053, and 0056). 
With respect to claim 14, Xiang discloses the electronic cigarette of claim 9, wherein the battery of the electronic cigarette is a 5V battery, and the first external power source and the second external power source are both 5V power sources (para 0027-0028, 0050, and 0076-0078).

Allowable Subject Matter
Claims 6, 7, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 recites the low voltage charging control and protection circuit of claim 5, further comprising: a power source port configured to connect with an input port of the charging integrated circuit, and connect with the microcontroller through a voltage regulator module, wherein the microcontroller is connected with an enabling pin of the charging integrated circuit, and the enabling pin of the charging integrated circuit is connected with the ground through a pull-down resistor; a first transistor including a first base, a first collector, and a first emitter, wherein the first collector is connected with a first node, the first node is connected with the power source port through a first resistor, the first node and the first base are connected through a second resistor, the first emitter is connected with a second node, and the second node is connected with an output port of the charging integrated circuit; a second transistor including a second base, a second collector, and a second emitter, wherein the second collector is connected with the first base, the second base is connected with the microcontroller through a third resistor, and the second emitter is connected with the ground; a third transistor including a third base, a third collector, and a third emitter, wherein the third base is connected with a third node, the third node is connected with the microcontroller through a fourth resistor, the third node is also connected with the ground through a fifth resistor, the third collector is connected with the ground, the third emitter is connected with a fourth node, and the fourth node is connected with the power source port through a sixth 
Claim 7 is dependent upon claim 6.
Claim 12 recites the electronic cigarette of claim 11, further comprising: a power source port configured to connect with an input port of the charging integrated circuit, and connect with the microcontroller through a voltage regulator module, wherein the microcontroller is connected with an enabling pin of the charging integrated circuit, and the enabling pin of the charging integrated circuit is connected with the ground through a pull-down resistor; a first transistor including a first base, a first collector, and a first emitter, wherein the first collector is connected with a first node, the first node is connected with the power source port through a first resistor, the first node and the first base are connected through a second resistor, the first emitter is connected with a second node, and the second node is connected with an output port of the charging integrated circuit; a second transistor including a second base, a second collector, and a second emitter, wherein the second collector is connected with the first base, the second base is connected with the microcontroller through a third resistor, and the second emitter is connected with the ground; a third transistor including a third base, a third collector, and a third emitter, wherein the third base is connected with a third node, the third node is 
Claim 13 is dependent upon claim 12.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Alarcon (US 2016/0204637).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859